Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-15 are currently pending. 

Priority
This application claims foreign priority to Application Nos. 18192414.3 dated 09/04/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it include the following reference character(s) not mentioned in the description: M11-12, M21-24, M31-M33, M41-M45.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The input interface and output interface in claim 1.
The accumulator is claim 4. 
The visualizer in claim 6.
The predictor component in claims 1, 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The examiner has reviewed the specification and found no structure associated with the input interface, the output interface, the predictor component, the accumulator and the visualizer. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations “output interface” and “input interface” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the output interface and input interface. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 1, 7 and 8, the limitation “predictor component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the predictor component. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 4, the limitation “accumulator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is 
In claim 6, the limitation “visualizer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the visualizer. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The Examiner suggests claiming that the interfaces and predictor are implemented by the at least one multi-core processing unit of Claim 12 which would likely overcome this rejection (though not the subject matter eligibility rejection).
	Claim 5 recites “…of the expected workload…” The claim is indefinite because it is unclear how the claim can be met. An expected workload was never determined nor previously recited. Because no workload was previously recited nor determined, it is unclear how a workload can be indicated. 
Claim 13 recites a “computer-implemented method” without any recitation in the body of each of the claims describing which step is implemented by a computer or how the computer may be involved.  Each of the limitations purely pertain to receiving and manipulating data without describing whether a computer may be involved in any particular step or how it may be involved.  See Ex Parte Langemyr, Appeal No. 2008-

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 13, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1, 13, 14 and 15 , the limitation of (claim 1 being representative) receiving input data including one or more characteristics of at least one work object and/or including context data, the at least one work object to be processed by one or more processing devices (Mij) to be processed, the said processing being specified in a respective work specification; and to predict, based on the input data, a change to the work specification; and providing output data that represents said predicted change as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of an input interface, a predictor and an output interface. Claim 13 recites the additional element of a computer. Claim 14 recites the additional elements of a computer program and a processing unit. Claim 15 recites the additional element of a computer readable media. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for processing data) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an input interface, a predictor and an output interface, a computer, a computer program, a processing unit, and a computer readable media to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-12 and 14-15 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines 
Dependent claims 4, 6-9, and 12 recite additional elements. Claim 4 recites the additional element of an accumulator, which is interpreted to be an additional part of the computer. Claim 6 recites the additional elements of a visualizer and a display which is interpreted to be an additional part of the computer. Claim 7 recites the additional element of a machine learning component. The machine learning component merely generally links the abstract idea to a particular technological environment under the practical application analysis and is well-understood routine and conventional (Willcut at [14:43-67] and [16:10-27] teaches machine learning algorithms and Kumar at [0213] teach machine learning algorithms). Claim 8 and 9 recite the additional element of a neural network architecture. The neural network architecture merely generally links the abstract idea to a particular technological environment under the practical application analysis and is well-understood routine and conventional (Willcut at [14:43-67]-[15:1-16 and Kumar at [0005]-[0015] teach neural network architecture). Dependent claim 12 further defines the technological environment. 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 is rejected because it does not sufficiently recite a non-transitory computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claims 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 14 is recited to comprise a system having various features that, under the broadest reasonable interpretation, may be entirely embodied in software. According to MPEP 2106 (I), there are four categories of invention: process, machine, In re Nuijten, Docket No. 2006-1371 (Fed. Cir. Sept. 20, 2007). As such, the system is directed to software per se and is not directed to a statutory category of invention as described below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4- 8, 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willcut (US 9764162).

REGARDING CLAIM 1
	Willcut discloses a resource management system, comprising: an input interface for receiving input data including one or more characteristics of at least one work object and/or including context data, the at least one work object to be processed by one or more processing devices (Mij), the said processing being specified in a respective work specification ([13:57-66], [22:63-67] and FIG. 3 teach inputs to a model and a user interface device (interpreted by examiner as input interface), such as clinical data for a patient (patient interpreted as work object). [13:1-6] teaches individual patient specific features (interpreted by examiner as one or more characteristics of at least one work object) [13:66-67]-[14:1-23] teaches data inputs to include a variety of information/data (interpreted by examiner as context data). [2:57-67] teaches a patient subject to a treatment plan (interpreted by examiner as work specification). [4:43-67]-[5:1-16] teaches treatment plans determine how a patient will be processed by imaging devices, treatment simulation systems, radiation treatment machines (interpreted by examiner as processing devices)); 
and a predictor component configured to predict, based on the input data, a change to the work specification ([20:50-53] teaches that its functionality is performed by various software components, one of which is interpreted as the predictor component. The Examiner notes that the various names applied to the components/interfaces represent non-functional labels. [16:6-27] teaches a predictive alert module (interpreted by examiner as predictor component) indicating treatment plan should be adjusted or adapted based on historical data (interpreted by examiner as input data)); 
([22:63-67] and FIG.3 teach a display 322 (interpreted by examiner as output interface). [13:43-50] teaches predictive alerts for a physician to adapt radiation therapy plan (interpreted by examiner as output data representing predicted change)).

REGARDING CLAIM 2
Willcut discloses the limitation of claim 1.
Willcut further discloses:
System of claim 1, wherein the specification specifies a period of time for the said processing (Willcut at [13:16-19] teaches a treatment over a length of time, at [7:55-67] teaches the type of scheduling for a treatment comprising of a time. At [7:40-55] teaches the type of treatment plan that includes scheduling for dose medication that also comprise of a time).

REGARDING CLAIM 4
Willcut discloses the limitation of claim 1.
Willcut further discloses:
System of claim 1, wherein there is plurality of work objects, wherein the system comprises an accumulator (E) configured to accumulate the output data for the plurality of work objects (Willcut at [5:40-50] teaches a plurality of patients (interpreted by examiner as plurality of work objects). [4:60-67] teaches accumulation of data from treatment plan using deformable registration (interpreted by examiner as accumulator). [16:10-27] teaches the predictive alert module can predicts change, and accumulates data for a number pf patient data in treatment plans (the predictive alert module is used to yield the predicted alerts, which are interpreted by examiner as the outputted predicted change)).

REGARDING CLAIM 5
Willcut discloses the limitation of claim 1.
Willcut further discloses:
System of claim 1, wherein the output data includes an indication of the expected workload, due to the predicted change, for at least one of the devices (Mij) or for at least one category of devices (Willcut at [18:54-58] teaches alerts (interpreted by examiner as the output predicted change) to physician to review certain items based on particular results (interpreted by examiner as expected workload)).

REGARDING CLAIM 6
Willcut discloses the limitation of claim 1.
Willcut further discloses:
System of claim 5, comprising a visualizer configured to effect a visualization of the said output data or of the accumulated output data on at least one display device (Willcut at [18:21-30] teaches a dashboard (interpreted by examiner as the visualizer) that provides visualization of predicted results (interpreted by examiner as output data)).

REGARDING CLAIM 7
Willcut discloses the limitation of claim 1.
Willcut further discloses:
System of claim 1, wherein the predictor component includes a pre-trained machine learning component (Willcut at [14:43-67] and [16:10-27] teaches predictive alert module uses machine learning algorithms).

REGARDING CLAIM 8
Willcut discloses the limitation of claim 1.
Willcut further discloses:
System of claim 7, where the predictor component is configured in a neural network architecture (Willcut at [14:43-67]-[15:1-16] teaches a neural network deep learning algorithm that can be utilized by the predictive alert module).

REGARDING CLAIM 10
Willcut discloses the limitation of claim 1.
Willcut further discloses:
System of claim 1, wherein the one or more processing devices comprises any one or combination of: i) a radiation therapy device, ii) an imaging device, iii) a computer system configured to run a therapy planning algorithm, iv) a computer system configured to run an image segmentation algorithm (Willcut at [4:43-67]-[5:1-16] processed by imaging devices, treatment simulation systems, radiation treatment machines (interpreted by examiner as one or more processing devices)).

REGARDING CLAIM 11
Willcut discloses the limitation of claim 1.
Willcut further discloses:
System of claim 10, wherein the work object is a patient undergoing, or to undergo, radiation therapy (Willcut at [4:30-35] teaches patient undergoing radiation therapy).

REGARDING CLAIMS 13 and 14
Claims 13 and 14 are analogous to Claim 1 thus Claims 13 and 14 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 15
Willcut discloses the limitation of claim 1.
Willcut further discloses:
A computer readable medium having stored thereon the program element of claim 14 (Willcut at [21:56-67] teaches machine readable storage medium capable of storing instructions leading the machine to perform the invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Willcut (US 9764162) and in further view of Kouchi (US 2006/0265136).

REGARDING CLAIM 3
Willcut discloses the limitation of claim 1.
Willcut does not disclose, however Kouchi discloses:
(Kouchi at [0107] teaches predicting treatment effects (interpreted by examiner as predicted change). [0123] teaches outputting of treatment effects. [0124] and FIG. 11 and 12 teaches probability distribution prepared from outputted data as a function of time (interpreted by examiner as probability density or distribution over said period, of predicted change)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the resource scheduling of Willcut to incorporate the probability distribution method as taught by Kouchi, with the motivation of providing treatment support information that can be used to determine the pathological condition and course of individual patients. (Kouchi at [0003]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Willcut (US 9764162) and in further view of Kumar (US 2018/0247715).

REGARDING CLAIM 9
Willcut discloses the limitation of claim 1.
Willcut discloses:
(Willcut at [14:43-67]-[15:1-16] teaches a neural network deep learning algorithm that can be utilized by the predictive alert module)

Willcut does not disclose, however Kumar discloses:
System of claim 8, wherein the neural network architecture comprises at least one hidden layer (Kumar at [0092], [0100] teaches a neural network architecture comprises of one or more hidden layers).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the neural network architecture of Willcut to incorporate hidden layers as taught by Kumar, with the motivation of a providing a flow cytometer analysis method that can be utilized to identify target cells indicative of cancer reliably, economically, and with the required specificity and sensitivity. (Kumar at [0004]).

REGARDING CLAIM 12
Willcut discloses the limitation of claim 1.
Willcut does not disclose, however Kumar further discloses:
System of claim 1, wherein the system is implemented in parts by at least one multi-core processing unit (Kumar at [0209] teaches processing unit can be a single core or a multicore processing unit).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Janssen (US 2016/0300024) teaches prediction of critical load in radiation therapy workflow. Vik (US 10675483 B2) teaches radiation therapy planning optimization and visualization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626                 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626